—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered August 23, 1996, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Gulotta, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that, in the course of the commission of the crime of robbery in the second degree, the defendant caused the complainant physical injury (see, Penal Law § 160.10 [2] [a]; § 10.00 [9]; People v Spence, 251 AD2d 604).
The defendant’s remaining contentions are without merit. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.